Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-8), covering claims 
1-8 in the reply filed on September 22, 2021 is acknowledged.

DETAILED ACTION
Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Objections
Claims 1 and 6-7 are objected to because of the following informalities: 
In Claim 1
“the ultrasound transducer elements” should be --the plurality of ultrasound transducer elements--
In Claim 6
“the imaging component” should be --the imaging assembly--
“the ultrasound transducer elements” should be --the plurality of ultrasound transducer elements--
In Claim 7
“the imaging component” should be --the imaging assembly--
“the ultrasound transducer elements” should be --the plurality of ultrasound transducer elements--
“an integrated circuit layer” should be --an integrated circuit (IC) layer--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated 
by Dayton et al. (U.S. Publication No. 2015/0141833; hereinafter “Dayton”).
Regarding claim 1, Dayton discloses a imaging assembly (Figs. 3/5B/11, catheter imaging assembly; [0037]) for an intraluminal device (Fig. 5B), comprising: a plurality of ultrasound transducer elements (Fig. 3, transducer elements on the inside of the array; [0035]) spaced apart (Fig. 3) by air kerfs (Fig. 3, air kerfs between inner transducer elements; [0035]); a plurality of buffer elements (Fig. 3, outer transducer elements on the periphery of the array; [0035]) surrounding (Fig. 3) the ultrasound transducer elements (Fig. 3, inner transducer elements on the inside of the array; [0035]), wherein the plurality of buffer elements (Fig. 3, outer transducer elements on the periphery of the array; [0035]) are spaced apart (Fig. 3) by gaps (Fig. 3, gaps between outer transducer elements on the periphery of the array; [0035]); and a sealing material (Fig. 3, epoxy in the gaps; [0035]; [0043]) filling (Fig. 3; [0035]) portions (Fig. 3, filled gaps on the array periphery) of the gaps (Fig. 3, gaps between outer transducer elements on the periphery of the array; [0035]) between the plurality of buffer elements (Fig. 3, outer transducer elements on the periphery of the array; [0035]).  
Regarding claim 2, Dayton discloses the imaging assembly (Figs. 3/5B/11, catheter imaging assembly; [0037]) of claim 1, wherein the air kerfs (Fig. 3, air kerfs between inner transducer elements; [0035]) separate (Fig. 3; [0035]) adjacent (Fig. 3; [0035]) ultrasound transducer elements (Fig. 3, adjacent inner transducer elements on the inside of the array; [0035]) by a distance of 30 micrometers or less (Fig. 3; [0035]).  
Regarding claim 3, Dayton discloses the imaging assembly (Figs. 3/5B/11, catheter imaging assembly; [0037]) of claim 2, wherein the gaps (Fig. 3, gaps between outer transducer elements on the periphery of the array; [0035]) between (Fig. 3) the plurality of buffer elements (Fig. 3, outer transducer elements on the periphery of the array; [0035])  are aligned air kerfs between inner transducer elements; [0035]).  
Regarding claim 4, Dayton discloses the imaging assembly (Figs. 3/5B/11, catheter imaging assembly; [0037]) of claim 3, wherein the sealing material (Fig. 3, epoxy in the gaps; [0035]; [0043]) fills (Fig. 3; [0035]) the portions (Fig. 3; [0035]) of the gaps (Fig. 3, gaps between outer transducer elements on the periphery of the array; [0035]) to a depth (Fig. 3; [0035]) of at least 20 micrometers (Fig. 3; [0035]) from an outer boundary (Fig. 3, outer boundary of transducer array; [0035]) of the plurality of buffer elements (Fig. 3, outer transducer elements on the periphery of the array; [0035]).  
Regarding claim 5, Dayton discloses the imaging assembly (Figs. 3/5B/11, catheter imaging assembly; [0037]) of claim 1, wherein the sealing material (Fig. 3, epoxy in the gaps; [0035]; [0043]) includes an ultraviolet epoxy material ([0043]).  
Regarding claim 6, Dayton discloses the imaging assembly (Figs. 3/5B/11, catheter imaging assembly; [0037]) of claim 1, wherein the imaging component (Figs. 3/5B/11, transducer) further includes: a ground edge plating (Figs. 3/5B/11, ground wire; [0043]) to provide a ground return (Figs. 3/5B/11; [0043]) for the ultrasound transducer elements (Fig. 3, inner transducer elements on the inside of the array; [0035]); and a ground plane (Figs. 3/5B/11, ground plane; [0043]) connecting (Figs. 3/5B/11; [0043]) the ultrasound transducer elements (Fig. 3, inner transducer elements on the inside of the array; [0035]) and the plurality of buffer outer transducer elements on the periphery of the array; [0035]) to the ground edge plating (Figs. 3/5B/11, ground wire; [0043]).  
Regarding claim 7, Dayton discloses the imaging assembly (Figs. 3/5B/11, catheter imaging assembly; [0037]) of claim 1, wherein the imaging component (Figs. 3/5B/11, transducer) further includes: an integrated circuit layer (Figs. 3/5B/11, second layer of transducer elements in transducer array), wherein the ultrasound transducer elements (Fig. 3, inner transducer elements on the inside of the array; [0035]) is positioned (Fig. 11, 35MHz transducer element array is positioned adjacent a  top plane of 5MHz transducer element array) adjacent (Fig. 11) a top plane (Fig. 11, top plane of 5MHz layer) of the IC layer (Figs. 3/5B/11, second layer of  transducer elements in transducer array); and a backing layer (Figs. 3/5B/11, BACKING) positioned (Fig. 11, BACKING positioned adjacent a bottom plane of 5MHz transducer elements in transducer array) adjacent (Fig. 11) a bottom plane (Fig. 11, bottom plane of 5MHz layer) of the IC layer (Figs. 3/5B/11, second layer of  transducer elements in transducer array).  
Regarding claim 8, Dayton discloses the imaging assembly (Figs. 3/5B/11, catheter imaging assembly; [0037]) of claim 1, further comprising an encapsulating material (Fig. 5B, CATHETER SHEATH) securing (Fig. 5B) the imaging assembly (Figs. 3/5B/11, catheter imaging assembly; [0037]) within the intraluminal device (Fig. 5B), wherein the sealing material (Fig. 3, epoxy in the gaps; [0035]; [0043]) prevents (Figs. 3/5B/11) the encapsulating CATHETER SHEATH) from reaching (Figs. 3/5B/11) the air kerfs (Fig. 3, air kerfs between inner transducer elements; [0035]).

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837